
	

113 S1193 IS: Data Security and Breach Notification Act of 2013
U.S. Senate
2013-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1193
		IN THE SENATE OF THE UNITED STATES
		
			June 20, 2013
			Mr. Toomey (for himself,
			 Mr. King, Mr.
			 Thune, Mr. Heller,
			 Mr. Blunt, Mr.
			 Rubio, Mr. Coats, and
			 Mr. Roberts) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To require certain entities that collect and maintain
		  personal information of individuals to secure such information and to provide
		  notice to such individuals in the case of a breach of security involving such
		  information, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Data Security and Breach
			 Notification Act of 2013.
		2.Requirements for
			 information securityEach
			 covered entity shall take reasonable measures to protect and secure data in
			 electronic form containing personal information.
		3.Notification of
			 information security breach
			(a)Notification
				(1)In
			 generalA covered entity that owns or licenses data in electronic
			 form containing personal information shall give notice of any breach of
			 security following discovery by the covered entity of the breach of security to
			 each individual who is a citizen or resident of the United States whose
			 personal information was or that the covered entity reasonably believes to have
			 been accessed and acquired by an unauthorized person and that the covered
			 entity reasonably believes has caused or will cause identity theft or other
			 actual financial harm.
				(2)Law
			 enforcementA covered entity shall notify the Secret Service or
			 the Federal Bureau of Investigation of the fact that a breach of security has
			 occurred if the number of individuals whose personal information the covered
			 entity reasonably believes to have been accessed and acquired by an
			 unauthorized person exceeds 10,000.
				(b)Special
			 notification requirements
				(1)Third-party
			 agents
					(A)In
			 generalIn the event of a breach of security of a system
			 maintained by a third-party entity that has been contracted to maintain, store,
			 or process data in electronic form containing personal information on behalf of
			 a covered entity who owns or possesses such data, such third-party entity shall
			 notify such covered entity of the breach of security.
					(B)Covered
			 entities who receive notice from third partiesUpon receiving
			 notification from a third party under subparagraph (A), a covered entity shall
			 provide notification as required under subsection (a).
					(C)Exception for
			 service providersA service provider shall not be considered a
			 third-party agent for purposes of this paragraph.
					(2)Service
			 providers
					(A)In
			 generalIf a service provider becomes aware of a breach of
			 security involving data in electronic form containing personal information that
			 is owned or possessed by a covered entity that connects to or uses a system or
			 network provided by the service provider for the purpose of transmitting,
			 routing, or providing intermediate or transient storage of such data, such
			 service provider shall notify the covered entity who initiated such connection,
			 transmission, routing, or storage if such covered entity can be reasonably
			 identified.
					(B)Covered
			 entities who receive notice from service providersUpon receiving
			 notification from a service provider under subparagraph (A), a covered entity
			 shall provide notification as required under subsection (a).
					(c)Timeliness of
			 notification
				(1)In
			 generalUnless subject to a delay authorized under paragraph (3),
			 a notification required under subsection (a) with respect to a breach of
			 security shall be made as expeditiously as practicable and without unreasonable
			 delay.
				(2)Reasonable
			 delayFor purposes of paragraph (1), a delay for the purpose of
			 allowing the covered entity time to determine the scope of the breach of
			 security, to identify individuals affected by the breach of security, and to
			 restore the reasonable integrity of the data system that was breached, shall be
			 considered reasonable.
				(3)Delay of
			 notification authorized for law enforcement or national security
			 purposes
					(A)Law
			 enforcementIf a Federal law enforcement agency determines that
			 the notification required under subsection (a) would interfere with a civil or
			 criminal investigation, such notification shall be delayed upon the written
			 request of the law enforcement agency for any period which the law enforcement
			 agency determines is reasonably necessary. A law enforcement agency may, by a
			 subsequent written request, revoke such delay or extend the period set forth in
			 the original request made under this subparagraph by a subsequent request if
			 further delay is necessary.
					(B)National
			 securityIf a Federal national security agency or homeland
			 security agency determines that the notification required under this section
			 would threaten national or homeland security, such notification may be delayed
			 upon the written request of the national security agency or homeland security
			 agency for any period which the national security agency or homeland security
			 agency determines is reasonably necessary. A Federal national security agency
			 or homeland security agency may revoke such delay or extend the period set
			 forth in the original request made under this subparagraph by a subsequent
			 written request if further delay is necessary.
					(d)Method and
			 content of notification
				(1)Direct
			 notification
					(A)Method of
			 notificationA covered entity required to provide notification to
			 an individual under subsection (a) shall be in compliance with such requirement
			 if the covered entity provides such notice by one of the following
			 methods:
						(i)Written
			 notification, sent to the postal address of the individual in the records of
			 the covered entity.
						(ii)Telephone.
						(iii)Email or other
			 electronic means.
						(B)Content of
			 notificationRegardless of the method by which notification is
			 provided to an individual under subparagraph (A) with respect to a breach of
			 security, such notification, to the extent practicable, shall include—
						(i)the
			 date, estimated date, or estimated date range of the breach of security;
						(ii)a
			 description of the personal information that was accessed and acquired, or
			 reasonably believed to have been accessed and acquired, by an unauthorized
			 person as a part of the breach of security; and
						(iii)information
			 that the individual can use to contact the covered entity to inquire
			 about—
							(I)the breach of
			 security; or
							(II)the personal
			 information the covered entity maintained about that individual.
							(2)Substitute
			 notification
					(A)Circumstances
			 giving rise to substitute notificationA covered entity required
			 to provide notification to an individual under subsection (a) may provide
			 substitute notification in lieu of the direct notification required by
			 paragraph (1) if such direct notification is not feasible due to—
						(i)excessive cost to
			 the covered entity required to provide such notification relative to the
			 resources of such covered entity; or
						(ii)lack of
			 sufficient contact information for the individual required to be
			 notified.
						(B)Form of
			 substitute notificationSuch substitute notification shall
			 include at least one of the following:
						(i)A
			 conspicuous notice on the Internet website of the covered entity (if such
			 covered entity maintains such a website).
						(ii)Notification in
			 print and to broadcast media, including major media in metropolitan and rural
			 areas where the individuals whose personal information was acquired
			 reside.
						(e)Treatment of
			 persons governed by other Federal lawExcept as provided in
			 section 4(b), a covered entity who is in compliance with any other Federal law
			 that requires such covered entity to provide notification to individuals
			 following a breach of security shall be deemed to be in compliance with this
			 section.
			4.Application and
			 enforcement
			(a)General
			 applicationThe requirements of sections 2 and 3 apply to—
				(1)those persons,
			 partnerships, or corporations over which the Commission has authority pursuant
			 to section 5(a)(2) of the Federal Trade Commission Act (15 U.S.C. 45(a)(2));
			 and
				(2)notwithstanding
			 section 5(a)(2) of the Federal Trade Commission Act (15 U.S.C. 45(a)(2)),
			 common carriers subject to the Communications Act of 1934 (47 U.S.C. 151 et
			 seq.).
				(b)Application to
			 cable operators, satellite operators, and telecommunications
			 carriersSections 222, 338, and 631 of the Communications Act of
			 1934 (47 U.S.C. 222, 338, and 551), and any regulations promulgated thereunder,
			 shall not apply with respect to the information security practices, including
			 practices relating to the notification of unauthorized access to data in
			 electronic form, of any covered entity otherwise subject to those
			 sections.
			(c)Enforcement by
			 Federal Trade Commission
				(1)Unfair or
			 deceptive acts or practicesA violation of section 2 or 3 shall
			 be treated as an unfair or deceptive act or practice in violation of a
			 regulation under section 18(a)(1)(B) of the Federal Trade Commission Act (15
			 U.S.C. 57a(a)(1)(B)) regarding unfair or deceptive acts or practices.
				(2)Powers of
			 commission
					(A)In
			 generalExcept as provided in subsection (a), the Commission
			 shall enforce this Act in the same manner, by the same means, and with the same
			 jurisdiction, powers, and duties as though all applicable terms and provisions
			 of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated
			 into and made a part of this Act.
					(B)Privileges and
			 immunitiesAny person who violates section 2 or 3 shall be
			 subject to the penalties and entitled to the privileges and immunities provided
			 in such Act.
					(3)Maximum total
			 liabilityNotwithstanding the number of actions which may be
			 brought against a covered entity under this subsection, the maximum civil
			 penalty for which any covered entity may be liable under this subsection for
			 all actions shall not exceed—
					(A)$500,000 for all
			 violations of section 2 resulting from the same related act or omission;
			 and
					(B)$500,000 for all
			 violations of section 3 resulting from a single breach of security.
					(d)No private
			 cause of actionNothing in this Act shall be construed to
			 establish a private cause of action against a person for a violation of this
			 Act.
			5.DefinitionsIn this Act:
			(1)Breach of
			 securityThe term breach of security means
			 unauthorized access and acquisition of data in electronic form containing
			 personal information.
			(2)CommissionThe
			 term Commission means the Federal Trade Commission.
			(3)Covered
			 entity
				(A)In
			 generalThe term covered entity means a sole
			 proprietorship, partnership, corporation, trust, estate, cooperative,
			 association, or other commercial entity that acquires, maintains, stores, or
			 utilizes personal information.
				(B)ExemptionsThe
			 term covered entity does not include the following:
					(i)Financial
			 institutions subject to title V of the Gramm-Leach-Bliley Act (15 U.S.C. 6801
			 et seq.).
					(ii)An
			 entity covered by the regulations issued under section 264(c) of the Health
			 Insurance Portability and Accountability Act of 1996 (Public Law 104–191) to
			 the extent that such entity is subject to the requirements of such regulations
			 with respect to protected health information.
					(4)Data in
			 electronic formThe term data in electronic form
			 means any data stored electronically or digitally on any computer system or
			 other database and includes recordable tapes and other mass storage
			 devices.
			(5)Personal
			 information
				(A)In
			 generalThe term personal information means an
			 individual's first name or first initial and last name in combination with any
			 1 or more of the following data elements for that individual:
					(i)Social Security
			 number.
					(ii)Driver’s license
			 number, passport number, military identification number, or other similar
			 number issued on a government document used to verify identity.
					(iii)Financial
			 account number or credit or debit card number, in combination with any required
			 security code, access code, or password that is necessary to permit access to
			 an individual’s financial account.
					(B)Exclusions
					(i)public record
			 informationPersonal information does not include information
			 obtained about an individual which has been lawfully made publicly available by
			 a Federal, State, or local government entity or widely distributed by
			 media.
					(ii)Encrypted,
			 redacted, or secured dataPersonal information does not include
			 information that is encrypted, redacted, or secured by any other method or
			 technology that removes elements that personally identify an individual or that
			 otherwise renders the information unusable.
					(6)Service
			 providerThe term service provider means an entity
			 that provides electronic data transmission, routing, intermediate, and
			 transient storage, or connections to its system or network, where such entity
			 providing such services does not select or modify the content of the electronic
			 data, is not the sender or the intended recipient of the data, and does not
			 differentiate personal information from other information that such entity
			 transmits, routes, stores, or for which such entity provides connections. Any
			 such entity shall be treated as a service provider under this Act only to the
			 extent that it is engaged in the provision of such transmission, routing,
			 intermediate and transient storage, or connections.
			6.Effect on other
			 lawsThis Act preempts any
			 law, rule, regulation, requirement, standard, or other provision having the
			 force and effect of law of any State, or political subdivision of a State,
			 relating to the protection or security of data in electronic form containing
			 personal information or the notification of a breach of security.
		7.Effective
			 dateThis Act shall take
			 effect on the date that is 1 year after the date of enactment of this
			 Act.
		
